Citation Nr: 9916165	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ear 
disability, to include hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a bilateral ear 
disorder.  In November 1998, the Board remanded the case to 
the RO for additional development with respect to the issue 
of whether new and material evidence had been submitted to 
reopen a claim for service connection for a left ear 
disability, to include hearing loss.  That development has 
been completed by the RO, and the case is once again before 
the Board for appellate review.


FINDINGS OF FACT

1.  An unappealed December 1992 rating decision declined to 
reopen the veteran's claim for service connection for a left 
ear disability, to include hearing loss, on the basis of new 
and material evidence.

2.  The evidence associated with the claims file subsequent 
to the December 1992 rating decision does not tend to 
establish any material fact which was not already of record 
at the time of the December 1992 rating decision and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.







CONCLUSIONS OF LAW

1.  The December 1992 rating decision which declined to 
reopen the veteran's claim for service connection for a left 
ear disability, to include hearing loss, on the basis of new 
and material evidence is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  The evidence received since the December 1992 rating 
decision is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Regulations provide that a preexisting 
injury or disease will be considered to have been aggravated 
by active duty service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(1998).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

An original claim for service connection for otitis media of 
the left ear with defective hearing was denied by the RO in a 
March 1982 rating decision.  That decision was predicated on 
a finding that the veteran's left ear condition with 
defective hearing preexisted service and was not shown to 
have been aggravated by service.  That decision was affirmed 
by a Board decision of September 1984.  Thereafter, the 
veteran attempted to reopen his claim for service connection 
for a left ear disability, to include hearing loss, on the 
basis of new and material evidence.  A December 1992 rating 
decision found that new and material evidence had not been 
submitted to reopen the veteran's claim.  The veteran was 
notified of that decision and of his appellate rights in 
January 1993 but failed to seek appellate review within one 
year of notification. 

Where a notice of disagreement is not filed within one year 
of the date of mailing of the notification of the RO's denial 
of the veteran's claim, the denial is final and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
Thus, the December 1992 rating decision is final.  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well-grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The December 1992 rating decision which found no new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a left ear disability, to 
include hearing loss, is final and was the last disposition 
in which the claim was finally disallowed on any basis.  The 
relevant evidence at the time consisted of the veteran's 
service medical records, a transcript from a hearing held in 
May 1983, VA hospitalization reports, a VA examination 
report, and VA outpatient treatment reports dated from June 
1982 to August 1992.  Consequently, the evidence that must be 
considered in determining whether the claim may be reopened 
based on new and material evidence is that added to the 
record since the December 1992 rating decision.

Since that rating decision, the veteran submitted several 
copies of his service medical records.  The Board notes that 
these reports are merely photocopies of records previously 
considered by the RO in its December 1992 decision.  The 
Board therefore finds that they are cumulative of evidence at 
the time of the most recent final decision and cannot be 
deemed new and material evidence.  See Smith (Russell) v. 
West, Vet. App. No. 95-638 (April 7, 1999) ("once it was 
determined that the evidence was not new, no further analysis 
was required, for it could not be 'new and material' if it 
was not 'new.'").

The veteran submitted VA outpatient treatment reports dated 
from October 1985 to February 1998.  The Board finds that 
some of these reports pertaining to the veteran's left ear 
disability with hearing loss are new, as they were not 
associated with the record at the time of the December 1992 
rating decision.  However, none of these reports includes 
medical evidence or an opinion which indicates that the 
veteran's preexisting left ear disability, to include hearing 
loss, increased in disability as a result of his period of 
active military service.  The Board emphasizes that the 
absence of evidence on that issue was the basis for the prior 
denial of the claim.  Therefore, none of these records are 
probative of the central issue since they do not prove or 
tend to prove that the veteran's left ear disability, to 
include hearing loss, was aggravated by service.  See Routen, 
10 Vet. App. at 186.  For these reasons, this evidence also 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, none of these records can be deemed 
material.

The Board also considered VA examination reports dated in 
December 1995 and March 1996.  A December 1995 examination 
report notes that the veteran had a large perforation of the 
left ear which contributed to his hearing loss.  An 
audiological evaluation performed in March 1996 found that 
the veteran had mild to moderate conductive hearing loss in 
the left ear with excellent speech discrimination.  Although 
new, neither report includes a medical opinion which 
indicates that the veteran's preexisting left ear disability, 
to include hearing loss, increased in disability during his 
period of active military service.  As such, the Board can 
only conclude that neither examination report is probative of 
the central issue in this case and cannot be considered 
material.  See 38 C.F.R. § 3.156.

Finally, the Board has also considered the veteran's lay 
statements that his preexisting left ear disability, to 
include hearing loss, was aggravated by his period of active 
military service.  Those statements are cumulative of 
statements previously considered at that time of the December 
1992 rating decision.  As such, they cannot be deemed new and 
material.  See Smith (Russell), Vet. App. No. 95-638. 

As a whole, the evidence received since the December 1992 
rating decision, when viewed either alone or in light of all 
of the evidence of record, does not tend to show that the 
veteran's left ear disability, to include hearing loss, was 
in any way aggravated by his period of active service.  
Therefore, it follows that new and material evidence has not 
been submitted subsequent to the December 1992 rating 
decision to reopen the claim for service connection for a 
left ear disability, to include hearing loss.  Because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine may not be applied 
in this case.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As the foregoing explains the need for competent evidence 
demonstrating that the veteran's current left ear disability, 
to include hearing loss, was aggravated by his period of 
active military service, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for this disability.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996). 





ORDER

As no new and material evidence has been submitted to reopen 
a claim for service connection for a left ear disability, to 
include hearing loss, the appeal on that issue is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

